            Case 2:18-cv-03723-JDW Document 69 Filed 07/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAMES EVERETT SHELTON,

                 Plaintiff,                         Case No. 2:18-cv-03723-JDW

        v.

 FCS CAPITAL LLC, et al.,

                 Defendants.


                                             ORDER

       AND NOW, this 16th day of July, 2020, the Court instructs that, at the hearing scheduled

for July 17, 2020, in addition to the subject motions, the parties should be prepared to address the

following:

       1.       Whether the Court has jurisdiction under Federal Rules of Civil Procedure 62 and

69 to enforce orders concerning discovery in aid of execution during the pendency of an appeal

(see Louis Dreyfus Commodities Suisse SA v. Financial Software Sys., Inc., Civ. A. No. 14-5995,

2017 WL 2903150, at * 1, n. 2 (E.D. Pa. July 7, 2017) and Printing & Paper Trades Aux. Workers

v. Cuneo E. Press, Inc. of Pa., 72 F.R.D. 588, 590 n.1 (E.D. Pa. 1976));

       2.       Whether the Court should strike Defendants’ Brief in Opposition to the Motion for

Contempt and Sanctions (ECF No. 68) as untimely; and

       3.       Whether Defendants have any legal basis to exclude Plaintiff James Shelton from

the hearing.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
